         Case 2:18-cv-02096-MC           Document 50       Filed 07/22/20      Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



ROBERT LEE EMORY, JR.,                                                 Case No. 2:18-cv-02096-MC

               Plaintiff,                                                                    ORDER

       v.

MARK NOOTH, et al.,

            Defendants.
___________________________

MCSHANE, District Judge:

       Plaintiff, an inmate at the Two Rivers Correctional Institution, filed suit under 42 U.S.C.

§ 1983 and alleged that defendants violated his Eighth Amendment rights by prohibiting him

from purchasing shoes from an outside vendor, despite the fact that he had permission from a

physician to do so. Plaintiff moves for a temporary restraining order and requests that this Court

order defendants to allow him to purchase the shoes. Plaintiff’s motion is denied.

       A preliminary injunction is an “extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008). To obtain preliminary injunctive relief, the moving party must

1   - ORDER
         Case 2:18-cv-02096-MC            Document 50        Filed 07/22/20      Page 2 of 2




establish: 1) the likelihood of success on the merits of the underlying claims; 2) the likelihood of

irreparable harm in the absence of preliminary relief; 3) the balance of equities tips in the

movant’s favor; and 4) an injunction is in the public interest. Id. at 20.

        Plaintiff’s allegations do not demonstrate a likelihood of success on the merits or

irreparable harm to warrant the mandatory injunctive relief he seeks. Plaintiff fails to show a

likelihood of success on the merits; i.e., that defendants’ actions in prohibiting the purchase of

supportive shoes from an outside vendor demonstrate deliberate indifference to his serious

medical needs in violation of the Eighth Amendment. Second, plaintiff presents no evidence to

show the likelihood of irreparable harm arising from being unable to purchase the shoes. Finally,

plaintiff’s allegations fail to show that the balance of equities tips in his favor or that the

injunction he requests is in the public interest.

                                           CONCLUSION

        Plaintiff’s Motion for Temporary Restraining Order (ECF No. 14) is DENIED. Plaintiff’s

Motion to Expedite (ECF No. 38) is DENIED as moot.

IT IS SO ORDERED.

        DATED this 22nd day of July, 2020.



                                                s/ Michael J. McShane
                                                Michael J. McShane
                                                United States District Judge




2   - ORDER
